ON MOTION FOR LEAVE TO FILE EXTRAORDINARY PETITION FOR REHEARING
PER CURIAM.
Petitioner has filed an instrument entitled “Motion for Leave to File Extraordinary Petition for Rehearing” stating therein that the “. . . decisions in Henderson and Crumbie, while coming so close in time, are so incompatible in result as to suggest a mistake or oversight exists and Petitioner respectfully so requests to the Court.”
This Court rendered its opinion denying certiorari in the instant (Henderson) case on December 12, 1974. Petitioner did not see fit to file a petition for rehearing. The instant motion, being filed some seventy-six (76) days after our opinion was rendered, is not cognizable by this Court, and same is hereby denied.
RAWLS, C. J., and JOHNSON and MILLS, JJ., concur.